       Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 1 of 35



 1   James M. Wagstaffe (#95535)
     Frank Busch (#258288)
 2   WAGSTAFFE, VON LOEWENFELDT,
     BUSCH & RADWICK LLP
 3   100 Pine Street, Suite 725
     San Francisco, California 94111
 4   Telephone: (415) 357-8900
     Facsimile: (415) 357-8910
 5   wagstaffe@wvbrlaw.com
     busch@wvbrlaw.com
 6
     Liaison Counsel for Plaintiff
 7   Steamfitters Local 449 Pension Plan

 8   [Additional counsel appear on signature page.]

 9                               UNITED STATES DISTRICT COURT
10                            NORTHERN DISTRICT OF CALIFORNIA
11   STEAMFITTERS LOCAL 449 PENSION        )
     PLAN, Individually and on Behalf of All
                                           )
12   Others Similarly Situated,            )            Case No.:
                                           )
13                     Plaintiff,          )            CLASS ACTION
                                           )
14               vs.                       )            COMPLAINT FOR VIOLATION OF THE
                                           )            FEDERAL SECURITIES LAWS
15   APPLE INC., TIMOTHY D. COOK and       )
     LUCA MAESTRI,                         )
16                                         )
                       Defendants.         )
17                                         )            DEMAND FOR JURY TRIAL
                                           )
18   _____________________________________ )
19

20

21

22

23

24

25

26

27

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 2 of 35



 1                                           INTRODUCTION
 2          Plaintiff Steamfitters Local 449 Pension Plan (“Plaintiff”), individually and on behalf of

 3   all others similarly situated, by Plaintiff’s undersigned counsel, alleges the following based upon

 4   personal knowledge as to Plaintiff and Plaintiff’s own acts and upon information and belief as to

 5   all other matters based on the investigation conducted by and through Plaintiff’s counsel, which

 6   included, among other things, a review of Securities and Exchange Commission (“SEC”) filings

 7   by Apple Inc. (“Apple” or the “Company”), as well as media and analyst reports about the

 8   Company. Plaintiff believes that substantial additional evidentiary support will exist for the

 9   allegations set forth herein after a reasonable opportunity for discovery.

10                                     NATURE OF THE ACTION
11          1.      This is a securities fraud class action on behalf of all those who purchased or

12   otherwise acquired Apple securities during the period from August 1, 2017, through January 2,

13   2019, inclusive (the “Class Period”), who were damaged thereby (the “Class”) seeking to pursue

14   remedies under §§ 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”),

15   and SEC Rule 10b-5 promulgated thereunder. Excluded from the Class are: Defendants (as

16   defined herein); the officers and directors of the Company during the Class Period (the

17   “Excluded D&Os”); members of Defendants’ and the Excluded D&Os’ immediate families; the

18   subsidiaries and affiliates of the Company, including the Company’s employee retirement and
19   benefit plan(s) and their participants or beneficiaries, to the extent they made purchases through

20   such plan(s); and any entity in which Defendants or the Excluded D&Os have or had a

21   controlling interest; and the legal representatives, heirs, successors or assigns of any excluded

22   person or entity.

23          2.      Apple is a multinational technology company headquartered in Cupertino,

24   California that designs, develops, and sells consumer electronics, computer software, and online

25   services. The Company’s most profitable product is the iPhone smartphone, which since 2012

26   has represented more than 40 percent of the Company’s revenue. China is the Company’s third-

27   largest market, and most important growth market, yet it is susceptible to geopolitical and

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 3 of 35



 1   macroeconomic uncertainty and increased competition from emerging Chinese smartphone

 2   manufacturers.

 3          3.        In late 2016, reports surfaced of older model iPhones experiencing sudden

 4   shutdown issues. Unknown to the market at the time was that the shutdowns were caused by

 5   aging iPhone batteries, as opposed to the age of the iPhone itself. In order to remediate this

 6   problem, on January 23, 2017, Apple published iOS update 10.2.1 to every iPhone in the world

 7   to secretly “fix” the shutdown issues by intentionally slowing down the performance of iPhones

 8   with older batteries. The update disclosed only that it included “bug fixes and improves the

 9   security of your iPhone or iPad.”

10          4.        Defendants’ undisclosed practice of slowing down iPhones with older batteries

11   came with an undisclosed “benefit” for the Company. Frustrated with iPhones operating in

12   diminished capacity and falsely believing their devices to be obsolete, consumers opted to

13   purchase brand new iPhones on accelerated timetables. These premature upgrades artificially

14   inflated iPhone sales, provided the appearance of consistent iPhone sales growth, and resulted in

15   record iPhones sales throughout 2017. During this period, Defendants falsely attributed iPhone

16   upgrade rates, progressing at “highest that [they’ve] seen,” to a myriad of factors—none of

17   which remotely touched upon the undisclosed phone “throttling.”

18          5.        On August 1, 2017, the start of the Class Period, Defendants began to report a
19   record number of iPhone upgrades. Undisclosed to consumers and investors, however, these

20   “record” upgrades were driven by the concealed slowdown of older iPhones.

21          6.        Only in December 2017 did an independent investigation reveal that Apple’s

22   software updates were the cause of the slowdown in older model iPhones. More importantly, the

23   investigation revealed that the slowdowns were not device-related, but battery-related.

24   Therefore, simply replacing the iPhone’s battery would have rectified the issue.

25          7.        Defendants subsequently confessed to the patch-induced slowdown and, in an

26   effort to preserve the Company’s reputation and retain customer goodwill, offered to replace

27   iPhone batteries at a substantial discount. Customers of the affected iPhone models could then

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                            2
       Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 4 of 35



 1   benefit from a phone operating at peak performance (for another two years) that felt like a “new”

 2   iPhone. Accordingly, as a direct and primary result of the previously undisclosed iPhone

 3   throttling during 2017, the 2018 battery replacement program worked to cannibalize Apple’s

 4   sales of newer model iPhones. Specifically, customers could now simply purchase a discounted

 5   replacement battery in lieu of buying a costly new iPhone that would cost up to 30 times more.

 6          8.      On February 1, 2018, Defendants surprised the market by announcing relatively

 7   flat iPhone sales guidance. When questioned as to whether the battery replacement program had

 8   caused the flattened sales guidance by elongating iPhone upgrade cycles, Defendants stated that

 9   they “did not consider in any way, shape, or form, what [battery replacements] would do to

10   upgrade rates.” Analysts, however, forecasted an elongated sales cycle caused by what would be

11   known as “Batterygate.”

12          9.      Defendants were asked again on July 31, 2018 whether the battery replacement

13   program was negatively impacting iPhone upgrade rates. Defendants responded that they had

14   “never done an analysis internally about how many people decided to get a lower-priced battery

15   than buy another phone.” Unknown to investors, however, was that Defendants either knew, or

16   at the very least recklessly disregarded, that the battery replacement program was negatively

17   impacting iPhone sales growth.

18          10.     On November 1, 2018, Apple released its financial results for its fourth fiscal
19   quarter 2018 for the period ended September 29, 2018. On this date, Defendants offered light

20   guidance for the holiday season, again revealing flat iPhones sales projections. Likely concerned

21   at the market’s negative reaction to the slowing iPhone sales growth, Defendants announced they

22   would no longer report unit sales. Defendants, however, touted the demand for Apple’s newest

23   iPhone offering, stating that it “got off to a really good start.” Additionally, when attributing the

24   flat guidance, in part, to “macroeconomic uncertainty” in the Company’s emerging markets,

25   Defendants stated they “would not put China in that category.” Finally, Defendants again failed

26   to disclose a sales decline in newer model iPhones due to the battery replacement program.

27   Importantly, Apple was already one month into its first fiscal quarter 2019 at this time.

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                            3
       Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 5 of 35



 1          11.     Just eight weeks later and for the first time in fifteen years, on January 2, 2019,

 2   Apple cut its previously issued quarterly revenue forecast for the already-complete first fiscal

 3   quarter 2019. Defendants attributed these negatively revised projections to lower-than-expected

 4   iPhone sales. Specifically, Defendants attributed the decline in iPhone sales, in part, due to

 5   “some customers taking advantage of significantly reduced pricing for iPhone battery

 6   replacements,” as well as emerging market issues, “primarily in Greater China.”

 7          12.     On this news, the price of Apple stock fell precipitously by more than $15 per

 8   share, or approximately 9 percent, closing at $142.19 per share on January 3, 2019 on unusually

 9   heavy trading volume.

10          13.     Throughout the Class Period, Defendants misled investors by making materially

11   false and misleading statements related to the Company’s revenues and demand for iPhones that

12   artificially inflated and/or maintained Apple’s stock price. Specifically, (1) because Apple

13   intentionally throttled older-model iPhones during 2017, customers artificially accelerated

14   iPhone upgrades rates during that year, thereby unsustainably boosting unit sales and

15   cannibalizing future sales; (2) the Company’s replacement battery program during 2018 (enacted

16   as a direct and primary response to the Company’s intentional phone throttling during 2017) was

17   negatively impacting iPhone sales; and (3) macroeconomic and geopolitical issues in China were

18   negatively impacting iPhones sales in Greater China.
19                                   JURISDICTION AND VENUE
20          14.     Jurisdiction is conferred by § 27 of the Exchange Act. The claims asserted herein

21   arise under §§ 10(b) and 20(a) of the Exchange Act and Rule 10b-5 promulgated thereunder.

22   This Court has jurisdiction over the subject matter of this action under 28 U.S.C. § 1331 and § 27

23   of the Exchange Act.

24          15.     Venue is proper in this District pursuant to § 27 of the Exchange Act, as Apple is

25   headquartered in this District and many of the false and misleading statements alleged herein

26   were disseminated from this District.

27

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                               4
       Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 6 of 35



 1          16.      In connection with the acts alleged in this complaint, defendants, directly or

 2   indirectly, used the means and instrumentalities of interstate commerce, including, but not

 3   limited to, the mails, interstate telephone communications and the facilities of the national

 4   securities markets.

 5                                                PARTIES
 6          17.      Plaintiff purchased Apple common stock during the Class Period, as set forth in

 7   the accompanying certification incorporated by reference herein, and has been damaged thereby.

 8          18.      Defendant Apple is a Cupertino, California-based tech company. Apple common

 9   stock is listed and trades on the NASDAQ, an efficient market, under the ticker symbol “AAPL.”

10   As of April 22, 2019, the Company had approximately 4.6 billion shares issued and outstanding.

11          19.      Defendant Timothy D. Cook (“Cook”) is, and was at all relevant times, CEO of

12   Apple and a member of its Board of Directors.

13          20.      Defendant Luca Maestri (“Maestri”) is, and was at all relevant times, Senior Vice

14   President and Chief Financial Officer (“CFO”) of Apple.

15          21.      Defendants Cook and Maestri are sometimes referred to herein as the “Individual

16   Defendants.” Apple and the Individual Defendants are referred to herein, collectively, as

17   “Defendants.”

18          22.      The Individual Defendants, because of their positions with the Company,
19   possessed the power and authority to control the contents of Apple’s quarterly reports,

20   shareholder letters, press releases and presentations to securities analysts, money and portfolio

21   managers and institutional investors, i.e., the market. They were provided with copies of the

22   Company’s reports and press releases alleged herein to be misleading prior to or shortly after

23   their issuance and had the ability and opportunity to prevent their issuance or cause them to be

24   corrected. Because of their positions with the Company and their access to material non-public

25   information available to them but not to the public, the Individual Defendants knew that the

26   adverse facts specified herein had not been disclosed to and were being concealed from the

27   public and that the positive representations being made were then materially false and

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                              5
       Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 7 of 35



 1   misleading. The Individual Defendants are liable for the false and misleading statements pleaded

 2   herein.

 3             COMPANY BACKGROUND AND IMPORTANCE OF CHINESE MARKET
 4             23.      Apple is a multinational technology company headquartered in Cupertino,

 5   California that designs, develops, and sells consumer electronics, computer software, and online

 6   services. The Company’s most well-known products include its iPhone smartphones, the iPad

 7   tablet computer, the Mac personal computer, the iPod portable media player, the Apple Watch

 8   smartwatch, the Apple TV digital media player, and the HomePod smart speaker.

 9             24.      Since its release in 2007, the iPhone has served as the Apple’s flagship product,

10   utilizing Apple’s iOS operating system and powering the Company’s signature applications such

11   as Apple Pay and Siri. Additionally, the iPhone for some time has been the Company’s most

12   profitable offering, generating approximately 62 percent of Apple’s net sales in its fiscal year

13   2017 and 63 percent of Apple’s net sales in its fiscal year 2018.1 Apple releases, on average, its

14   next generation of iPhones every year, typically at increased prices.

15             25.      The following chart lists Apple’s recent iPhone releases:

16
            iPhone Model            Release Date            Pricing
17
            iPhone 6S / 6S Plus     September 25, 2015      $649/$749/$849 ($749/$849/$949)
18
            iPhone SE               March 31, 2016          $399/$499
19
            iPhone 7 / 7 Plus       September 16, 2016      $649/$749/$849 ($769/$869/$969)
20
            iPhone 8 / 8 Plus       September 22, 2017      $699/$849 ($799/$949)
21
            iPhone X                November 3, 2017        $999/$1149
22

23          iPhone XS / XS Max September 21, 2018           $999/$1149/$1349 ($1099/$1249/$1449)

24          iPhone XR               October 26, 2018        $749/$799/$899

25

26

27
        1
         Apple’s fiscal year ends in September of each calendar year. Apple’s 2018 fiscal year began
28   on September 31, 2017 and ended on September 29, 2018.
     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                             6
       Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 8 of 35



 1             26.    Greater China, a region that includes mainland China, Hong Kong, and Taiwan, is

 2   Apple’s third-largest market after the United States and Europe, accounting for $52 billion in

 3   sales in Apple’s fiscal year 2018, ended September 29, 2018—nearly 20 percent of Apple’s total

 4   fiscal year 2018 annual sales.

 5             27.    Several factors, however, threaten Apple’s ability to maintain sales growth in

 6   Greater China. First, emerging Chinese companies have begun to offer comparable smartphones

 7   at substantially lower prices. Second, Apple’s business in China is more susceptible to

 8   geopolitical trade maneuvers by the United States and China, including the import tariffs arising

 9   from the brewing U.S. China trade war. Finally, throughout 2018 China experienced its slowest

10   economic growth in nearly three decades. These issues, coupled with the strength of the U.S.

11   dollar and the rising prices of newer model iPhones, therefore jeopardized the Company’s iPhone

12   sales in its most important emerging market.

13                   APPLE SECRETLY SLOWS DOWN OLDER MODEL IPHONES
14             28.    In late 2016, certain older model iPhones began to suddenly shutdown without

15   warning. Unbeknownst to consumers and investors at the time, the shutdowns were caused by

16   the iPhone’s aging batteries, as opposed to the age of the device itself. Specifically, the aging

17   batteries delivered power unevenly, and upon over-exertion caused device-crashing power

18   spikes.
19             29.    On January 23, 2017, Apple released a software update to secretly fix the

20   emerging shutdown issues in older model iPhones. In order to “fix” the shutdowns, the update

21   drastically throttled, i.e., slowed down, the performance of iPhones with older batteries (which

22   by default, were older model iPhones) in order to address the unexpected shutdown issue. By

23   slowing down the iPhones, the battery-related power issues were ameliorated, thus preventing

24   shutdowns.

25             30.    Defendants’ undisclosed practice of slowing down iPhones with older batteries

26   came with an undisclosed “benefit” for the Company. Consumers, frustrated with their

27   weakened iPhones and falsely believing their devices to be obsolete, upgraded to newer iPhone

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                              7
       Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 9 of 35



 1   models. These premature upgrades artificially inflated iPhone sales and provided the appearance

 2   of consistent iPhone sales growth. In fact, by artificially reducing iPhone upgrade cycles, Apple

 3   enjoyed a record year in iPhone sales during 2017.

 4          31.     On December 2, 2017, Apple released iOS 11.2. Similar to the Company’s iOS

 5   10.2.1—and unbeknownst to consumers and investors—this update was also designed to throttle

 6   the performance of older model phones. iOS 11.2 would not only affect the iPhone 6S and

 7   iPhone 6S Plus, but also the iPhone 7 and iPhone 7S.

 8          32.     On December 9, 2017, an independent investigation revealed that Apple’s

 9   software updates were in fact the cause of the slowdown in older model iPhones. More

10   importantly, the investigation revealed that the slowdowns were not device-related, but battery-

11   related. Therefore, simply replacing the iPhone’s battery would rectify the issue, regardless of

12   whether it was an older model. Following the investigation, Apple faced public outcry and the

13   first of many consumer lawsuits. 2

14          33.     In light of the emerging consumer outrage at the revelation that the Company

15   intentionally throttled the performance of older iPhones, on or about December 20, 2017, Apple

16   publically admitted that it had been intentionally slowing down iPhones with older batteries.

17   Finally, on or about December 28, 2017, in an effort to retain customer goodwill, Apple

18   announced that throughout calendar year 2018, it would offer discounts for its replacement
19   iPhone batteries, charging $29 down from $79.

20          34.     Shortly after Apple’s December 2017 disclosure that it had intentionally throttled

21   iPhones, regulators in Brazil, China, Italy, France, and South Korea, announced they had

22   launched independent investigations into whether Apple’s conduct was fraudulent. Additionally,

23   on January 31, 2018, Bloomberg reported that Apple was now facing probes from the Justice

24   Department and the SEC regarding whether the Company violated the federal securities laws

25   over the intentional iPhone slowdowns.

26

27
        2
          A multi-district class action litigation against Apple is currently pending in this District,
28   captioned In re: Apple Inc. Device Performance Litigation, No. 18-md-02827.
     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                               8
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 10 of 35



 1          35.     On October 24, 2018, the Italian regulators, who had been investigating Apple,

 2   fined the Company €5 million, finding that Apple had “implemented dishonest commercial

 3   practices” by implementing the iPhone slowdowns, which ultimately pressured consumers to

 4   prematurely replace their devices. Apple was fined an additional €5 million for failing to give

 5   consumers basic information about the batteries in the iPhones, such as the average lifespan and

 6   replacement procedures.

 7                  DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
                             CLASS PERIOD STATEMENTS
 8
     Defendants Artificially Inflate Revenues by Throttling Older iPhones
 9
            36.     The Class Period begins on August 1, 2017, when Apple released its financial
10
     results for its third fiscal quarter 2017 ended June 30, 2017, announcing earnings and revenue
11
     above analyst estimates. Apple also provided revenue guidance for the upcoming quarter of $49
12
     to $52 billion. That same day, Apple held a conference call with analysts and investors to
13
     discuss the Company’s results. Defendant Cook touted consumer demand for the iPhone 7, as
14
     well as favorable consumer upgrade rates, stating in pertinent part:
15
                    iPhone results were impressive, with especially strong demand at
16                  the high end of our lineup. iPhone 7 was our most popular
                    iPhone, and sales of iPhone 7 Plus were up dramatically
17                  compared to 6s Plus in the June quarter of last year. The
                    combined iPhone 7 and 7 Plus family was up strong double digits
18                  year over year. One decade after the initial iPhone launch, we have
                    now surpassed 1.2 billion cumulative iPhones sold.
19
                                                    ***
20
                    It's interesting to note that upgraders through both for the quarter
21                  and actually for the full fiscal year to date was our highest ever.
                    And so that we felt very good about.
22
                    [F]rom an absolute quantity point of view, the upgrades for this
23                  fiscal year are the highest that we've seen. And so we feel good
                    about that. However, if you look at it from an upgrade rate point of
24                  view instead of the absolute number, the rate is similar to what we
                    saw with the previous iPhones, except for iPhone 6, which as we
25                  called out in the past had an abnormally high upgrade rate.

26                  I think the upgrade rate is a function of many, many different
                    things, from the size of the installed base, the age of the installed
27                  base, the product that is new at the time, the regional distribution,
                    the upgrade plans that are in various markets around the world.
28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                            9
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 11 of 35



 1           37.     Defendant Maestri also touted the demand and sales growth of the iPhone, stating

 2   in pertinent part:

 3                   During the quarter we sold 41 million iPhones and reduced iPhone
                     channel inventory by 3.3 million units, leaving us with our lowest
 4                   level of channel inventory in 2.5 years and well within our five-
                     week to seven-week target inventory range. iPhone sales were up
 5                   year-over-year in most markets we track, with many markets in
                     Asia, Latin America, and the Middle East growing unit sales by
 6                   more than 25%. We are very pleased with these iPhone results,
                     especially considering the tough comparison to the June quarter
 7                   last year when we launched iPhone SE.

 8                   iPhone ASP3 was $606, up from $595 a year ago, thanks to
                     strong demand for iPhone 7 Plus, which represented a higher
 9                   percentage of the iPhone mix compared to the Plus model a year
                     ago. The impact of the stronger mix on ASP was partially offset by
10                   negative foreign exchange year over year and the reduction in
                     channel inventory, which took place entirely at the high end of the
11                   portfolio.

12                   Customer interest and satisfaction with iPhone are very strong with
                     both consumers and business users. In the U.S., the latest data from
13                   451 Research on consumers indicates a 95% customer satisfaction
                     rating for iPhone 7 and 99% for iPhone 7 Plus. Among consumers
14                   planning to buy a smartphone, purchase intention for iPhone
                     was nearly 3X the rate of our closest competitor. Among
15                   corporate smartphone buyers, iOS customer satisfaction was
                     94%. And of those planning to purchase smartphones in the
16                   September quarter, 78% plan to purchase an iPhone.
17           38.     On November 2, 2017, Apple released its results for its fourth fiscal quarter 2017

18   ended September 30, 2017, announcing earnings and revenue above analyst estimates. Apple
19   also reported sequential iPhone unit sales growth of 14 percent. In the accompanying press
20   release, Defendant Maestri was quoted lauding the results: “Apple’s year-over-year revenue

21   growth rate accelerated for the fourth consecutive quarter and drove EPS growth of 24 percent in

22   the September quarter.” Finally, the Company gave revenue guidance between $84 billion and

23   $87 billion for the upcoming quarter.

24           39.     That same day, Defendants held a conference call with analysts and investors to

25   discuss Apple’s results. Defendant Cook stated in pertinent part:

26                   As we closed the books on 2017, I have to say I couldn't be more
                     excited about Apple's future. This was our biggest year ever in
27
        3
         ASP stands for average selling price. Increases in ASP for companies such as Apple reveal
28   trends that consumers on average are buying higher priced products, e.g., newer model iPhones.
     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                        10
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 12 of 35



 1                  most parts of the world with all-time record revenue in the United
                    States, Western Europe, Japan, Korea, the Middle East, Africa,
 2                  Central and Eastern Europe and Asia. We had particularly
                    strong finish this year, generating our highest September quarter
 3                  revenue ever as year-over-year growth accelerated for the fourth
                    consecutive quarter. Revenue was $52.6 billion, above the high
 4                  end of our guidance range, and up 12% over last year. We
                    generated revenue growth across all of our product categories and
 5                  showed all-time record results for our Services business.

 6                                                  ***

 7                  Let me talk a little bit about Q4 in China to give you a little bit of
                    color on the results. The – We increased market share for iPhone,
 8                  Mac and iPad during the quarter. We hit all-time revenue records
                    for Services and for Mac for the PRC during the quarter. We had
 9                  very strong iPad revenue growth. We had double digit unit growth
                    in iPhone and both the upgraders and Android switchers were
10                  both up on a year over year basis during the quarter. And so the
                    results were broad based. They were pretty much across the board,
11                  as I indicated.

12          40.     Defendant Maestri added, in pertinent part:

13                  During the quarter, we sold 46.7 million iPhones, up 3% over
                    last year. We were very pleased to see double digit iPhone growth
14                  in many emerging markets including mainland China, the Middle
                    East, Central and Eastern Europe, India and Mexico. We gained
15                  share not only in those markets but also in Canada, Germany,
                    France, Italy, Spain, Sweden and Singapore, based on the latest
16                  estimates from IDC.

17                  Customer interest and satisfaction with iPhone are very strong
                    with both consumers and business users. In the U.S., the latest
18                  data from 451 Research on consumers indicates a customer
                    satisfaction rating of 97% or higher across all iPhone models.
19                  Among consumers planning to buy a smartphone in the next 90
                    days, purchase intention for iPhone was 69%, more than 5X the
20                  rate of the closest competitor with a loyalty rate for current
                    iPhone owners of 95% compared to 53% for the next highest
21                  brand. For corporate smartphone buyers, iOS customer satisfaction
                    was 95% and of those planning to purchase smartphones in the
22                  December quarter, 80% planned to purchase iPhone. That is the
                    highest score for iPhone in the history of the survey.
23
            41.     Each of Defendants’ statements set forth in ¶¶ 36–40 was materially false and
24
     misleading because each of the Defendants knew and failed to disclose or deliberately
25
     disregarded:
26
                    (a)     that the Company’s iOS updates were drastically reducing the
27
     performance of older model iPhones;
28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                         11
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 13 of 35



 1                  (b)     because of the throttling, customers upgraded their iPhones at a faster rate,

 2   thereby boosting unit sales and cannibalizing future sales;

 3                  (c)     therefore, iPhone sales growth was unsustainable; and

 4                  (d)     as a result of the foregoing, Defendants lacked a reasonable basis in fact

 5   when issuing the Company’s revenue outlook and/or making the related statements concerning

 6   demand for its products, as Apple’s business metrics and financial prospects were not as strong

 7   as Defendants had led the market to believe.

 8   Battery Replacement Program Begins to Materially Impact iPhone Sales
 9          42.     On February 1, 2018, Apple released its financial results for its first fiscal quarter

10   of 2018 ended December 29, 2017, the final reporting period before its battery replacement

11   program would go into full effect. On that date, the Company reported record results, with

12   Defendant Cook touting it as the “biggest quarter in Apple’s history.” In addition, Defendant
13   Maestri lauded the “all-time record profitability during the quarter.” Additionally, the Company

14   reported sequential iPhone unit sales growth of 66 percent—likely the final throttling-induced
15   sales growth. Notwithstanding these record results, however, Defendants gave disappointingly

16   flat revenue guidance of $60 to $62 billion for the upcoming quarter.

17          43.     On that same date, Defendants held a conference call with analysts and investors

18   to discuss the Company’s results for its first fiscal quarter 2018. On the call, analysts questioned
19   whether the relatively flat guidance for the upcoming quarter was due to Apple’s discounted

20   replacement batteries elongating iPhone upgrade cycles. Defendant Cook responded by first

21   stating that active iPhone users was a more important metric than unit sales (ironically touting

22   the “fantastic” reliability of the iPhone), and second stating that the Company was not looking

23   into any potential impact:

24                  Analyst: You commented on how your install based over the last
                    couple of years has grown 30%. And iPhone is clearly the largest
25                  component of that, and so iPhone install base is probably growing
                    close to that number perhaps less, call it 20% through 25%. Yet, if
26                  we look at iPhone unit growth for fiscal ’18 what’s implied with
                    your guidance fiscal ’17 and fiscal ’16, it’s been relatively flat. So
27                  you have an installed base that’s 20% plus higher, and a unit
                    growth that’s relatively flat, which would suggest that your
28                  upgrade rate is going down or your replacement cycle is

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                           12
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 14 of 35



 1                  elongating. And I’m wondering whether you agree with that and
                    whether investors should be worried about that. And maybe if I
 2                  could just add one other wrinkle to potentially get your response
                    on is, given consumers’ heightened awareness of their ability to
 3                  replace batteries going forward as opposed to upgrades. Isn’t that
                    also something that investors should potentially be concerned
 4                  about in terms of its impact on upgrade rate going forward?
 5                  Cook: I think it’s up to investors as to what things they would like
                    to focus on, so I don’t want to put myself in the position of that.
 6                  The way that I look at this and I – the numbers you’ve quoted, I
                    have a different view of them. But generally what we see with
 7                  iPhone is the reliability of iPhone is fantastic. The second – or the
                    previously owned market has expanded in units over the years.
 8                  And you see in many cases, carriers and retailers having very
                    vibrant programs around trading an iPhone in. And because iPhone
 9                  has the largest residual rate on it, it acts as a buffer for the
                    customer to buy a new one and it winds up with another customer
10                  somewhere else that is perfectly fine with having a previously
                    owned iPhone.
11
                    And so I view all of that to be incredibly positive. It’s more people
12                  on iPhones the better. I would like to point out that the – every
                    major product hit a high on the active installed base. And so that’s
13                  iPad, it’s Mac and those are huge numbers as well. And so as
                    we’ve always said, there is a large part of the – or the vast majority
14                  of the services are kind of mapped to the install base instead of the
                    quarterly sales. And there’s – this quarter is no different on that.
15
                    Toni – On the battery, Toni, we did not consider in any way,
16                  shape, or form, what it would do to upgrade rates. We did it
                    because we thought it was the right thing to do for our
17                  customers. And I – sitting here today, I don't know what effect it
                    will have. And again, it’s not – was not in our thought process of
18                  deciding to do what we've done.
19          44.     On May 1, 2018 the Company released its financial results for its second fiscal

20   quarter 2018 ended March 30, 2018. In the accompanying press release, Defendant Cook was

21   quoted touting the Company’s “best March quarter ever, with strong revenue growth in
22   iPhone . . . .” Additionally, the Company issued revenue guidance between $51.5 billion and
23   $53.5 billion for the following quarter. Notwithstanding Defendants’ positive outlook, however,

24   iPhone sequential sales growth was down 32 percent.
25          45.     On that same date, Defendants held a conference call with analysts and investors

26   to discuss Apple’s financial results. On the call, Defendant Maestri touted iPhone demand and

27   sales growth, stating in pertinent part:

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                       13
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 15 of 35



 1                  iPhone revenue grew 14% year-over-year, with iPhone ASP
                    increasing to $728 from $655 a year ago, driven primarily by the
 2                  performance of iPhone X, iPhone 8 and iPhone 8 Plus.

 3                  During the quarter we sold 52.2 million iPhones, up 3% over last
                    year, and we grew iPhone units by double digits in several markets
 4                  including Japan, Canada, Switzerland, Turkey, Central and Eastern
                    Europe, Mexico and Vietnam. Our performance from a customer
 5                  demand standpoint was even stronger than our reported results,
                    as we reduced iPhone channel inventory by 1.8 million units,
 6                  600,000 units more than the March quarter reduction last year.
                    We exited the March quarter within our target range of five to
 7                  seven weeks of iPhone channel inventory.

 8                  Our customers are extremely happy with their iPhones. The latest
                    survey of U.S. consumers from 451 Research indicates that across
 9                  all iPhone models, the customer satisfaction rating was 95%, and
                    combining iPhone 8, 8 Plus and iPhone X, customer satisfaction
10                  was even higher, at 99%. And among business buyers who plan to
                    purchase smartphones in the June quarter, 78% plan to purchase
11                  iPhones.

12          46.     Each of Defendants’ statements set forth in ¶¶ 42–45 was materially false and

13   misleading because each of the Defendants knew and failed to disclose or deliberately

14   disregarded:

15                  (a)     that the Company’s replacement battery program during 2018 (enacted as

16   a direct and primary response to the Company’s intentional phone throttling during 2017) was

17   negatively impacting iPhone sales; and

18                  (b)     as a result of the foregoing, Defendants lacked a reasonable basis in fact
19   when issuing the Company’s revenue outlook and/or making the related statements concerning

20   demand for its products, as Apple’s business metrics and financial prospects were not as strong

21   as Defendants had led the market to believe.

22   Macroeconomic and Geopolitical Issues in China Impact Sales in Greater China; Battery
     Replacement Program Continues to Cannibalize iPhone Sales
23
            47.     On July 31, 2018, Apple released its financial results for its third fiscal quarter
24
     2018 ended June 30, 2018. In the accompanying press release, Defendant Cook was quoted
25
     touting the Company’s results, which were “driven by continued strong sales of iPhone,
26
     Services, and Wearables . . . .” Notwithstanding these results, Apple again reported sequential
27

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                           14
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 16 of 35



 1   declines in iPhone sales, this time by 21 percent. Finally, the Company issued revenue guidance
 2   of $60 to $62 billion for the following quarter.

 3          48.     On that same date, Defendants held a conference call with analysts and investors

 4   to discuss the Company’s results. Analysts again questioned Defendants as to whether Apple’s

 5   replacement battery program was materially impacting iPhone upgrade cycles. In response,

 6   Defendant Cook first assured investors that there was no cause for alarm due to the enormity and

 7   health of the smartphone market, and again stated that the Company was not analyzing any

 8   potential impact related to the battery replacement program:

 9                  Analyst: Okay. Tim, I was wondering if you could just comment a
                    little bit about the health of the smartphone market. Apple's
10                  smartphone iPhone units have been relatively flat for 4 years and I
                    think you've probably been a share gainer during the period, which
11                  would suggest at least at the high end of the market, that it's
                    perhaps flat-to-down. And I'm wondering if you can comment on,
12                  whether you believe that and what you think might be happening
                    with replacement cycles, and specifically, also what impact, if
13                  any, you've seen from wider availability and less expensive
                    replacement batteries for iPhones.
14
                    Cook: I think the smartphone market is very healthy. I think it's
15                  actually the best market in the world to be in for someone that is in
                    the business that we're in. So it's an enormous-sized market and
16                  whether it grows—from our point of view, whether it grows 1% or
                    2% or 5% or 6% or 10% or shrinks 1% or 2%, it's a great market
17                  because it's just huge. And so that's kind of the way that I view
                    that.
18
                    In terms of batteries, we have never done an analysis internally
19                  about how many people decided to get a lower-priced battery than
                    buy another phone because it was never about that for us. It was
20                  always about doing something great for the user and I think if
                    you treat the users and the customers well, then you have a good
21                  business over time and so that's how we'd look at that.
22          49.     Finally, analysts questioned Defendant Cook “as to what [he was] seeing in China

23   and how [he was] thinking about it as [he] look[ed] forward.” In his response, Defendant Cook

24   discussed the ongoing tariffs imposed on China by the U.S. during 2018. Specifically, he stated

25   that to-date, “none of [Apple’s] products were directly affected by the tariffs.”
26          50.     On November 1, 2018 after the close of trading, Apple released its financial

27   results for its fourth fiscal quarter 2018 ended September 29, 2018. In the accompanying press

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                        15
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 17 of 35



 1   release, Defendant Cook emphasized that “[o]ver the past two months, [Apple had] delivered

 2   huge advancements for [its] customers through new versions of iPhone, Apple Watch, iPad and

 3   Mac as well as [its] four operating systems, and [that it was] enter[ing] the holiday season with

 4   [its] strongest lineup of products and services ever.” Apple, however—then already more than

 5   one-third of the way into first fiscal quarter 2019—gave light revenue guidance of $89 billion to

 6   $93 billion for the upcoming and all-important holiday quarter.

 7           51.     During the conference call held with analysts and investors that same day,

 8   Defendants repeated the representations in the release, with defendant Maestri emphasizing again

 9   that Apple had “the strongest lineup ever as [it] enter[ed] the holiday season,” justifying “a new

10   all-time record” of “expect[ed] revenue [of] between $89 billion and $93 billion.” When

11   Defendant Maestri discussed the light revenue guidance, he attributed it to a number of factors

12   which were accurately “reflect[ed]” in that revenue range: (1) reversed launch timing of its new

13   top-end iPhone model, i.e., releasing the top-end iPhone XS in the fourth fiscal quarter 2018, and

14   the more affordable iPhone XR in the first fiscal quarter 2019; (2) the impact of foreign

15   exchange due to the strength of the U.S. dollar; (3) supply and demand uncertainty related to the

16   ramp up of new products; and (4) macroeconomic uncertainty in the Company’s emerging

17   markets.

18           52.     Defendant Maestri, however, emphasized that Apple’s strong product lineup for
19   the holiday season purportedly provided a strong basis for the “record” financial guidance being

20   issued that day, stating in pertinent part:

21                   [A]t the revenue level, we started from the fact that we are very,
                     very excited about the lineup of products and services that we have
22                   getting into the holiday season. It’s the strongest lineup that we’ve
                     ever had. And our guidance range, by the way, represents a new
23                   all-time quarterly revenue record . . . .

24           53.     On the call analysts questions how strong demand was for the iPhone XS and XS

25   Max—the most expensive iPhones to-date which started shipping in September 2018.

26   Additionally analysts further questioned whether Defendants had seen purchasers hold off on XS

27   or XS Max purchases pending the rollout of the cheaper iPhone XR in October 2018. In

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                         16
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 18 of 35



 1   response, Defendant Cook stated demand for the iPhone XS and XS Max was strong. According

 2   to Cook:

 3                  The XS and XS Max got off to a really great start, and we’ve only
                    been selling for a few weeks. The XR, we’ve only got out there
 4                  for, I guess, 5–5 days or so at this point and so that it’s—we have
                    very, very little data there. Usually, there is some amount of wait
 5                  until a product shows—another product shows up in look, but in—
                    that—in looking at the data, on the sales data for XS and XS
 6                  Max, there’s not obvious evidence of that in the data as I see it.
 7          54.     When questioned about any “macroeconomic uncertainty” in “emerging

 8   markets,” Defendant Cook maintained that those concerns did not include Apple’s greater China

 9   sales growth and that its greater China sales growth was strong, stating in pertinent part as

10   follows:

11                  To give you a perspective in – at some detail, our business at India
                    in Q4 was flat. Obviously, we would like to see that be a huge
12                  growth. Brazil was down somewhat compared to the previous year.
                    And so I think – or at least the way that I see these is each one of
13                  the emerging markets has a bit of a different story. And I don’t see
                    it as some sort of issue that is common between those for the most
14                  part. In relation to China specifically, I would not put China in
                    that category. Our business in China was very strong last
15                  quarter. We grew 16%, which we’re very happy with. iPhone, in
                    particular, was very strong double-digit growth there. Our other
16                  products category was also stronger, in fact, a bit stronger than
                    even the . . . overall company number.
17
            55.     Additionally on the call, Defendant Maestri shocked analysts and investors by
18
     announcing that Apple would no longer report unit sales moving forward:4
19
                    [S]tarting with the December quarter, we will no longer be
20                  providing unit sales data for iPhone, iPad and Mac. As we have
                    stated many times, our objective is to make great products and
21                  services that enrich people’s lives and to provide an unparalleled
                    customer experience so that our users are highly satisfied, loyal
22                  and engaged. As we accomplish these objectives, strong financial
                    results follow.
23
                    As demonstrated by our financial performance in recent years,
24                  the number of units sold in any 90-day period is not necessarily
                    representative of the underlying strength of our business.
25                  Furthermore, our unit of sale is less relevant for us today than it
                    was in the past given the breadth of our portfolio and the wider
26                  sales price dispersion within any given product line.
27      4
         Unit sales represent total sales earned on a per-unit basis, e.g., specific iPhone models.
     Therefore, unit sales are an important metric used in determining ASP over a period of time to
28   analyze sales performance.
     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                          17
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 19 of 35



 1          56.     Defendants tried to justify the Company’s decision to withhold iPhone unit sales,

 2   rejecting the proposition raised by analysts that the reason for withholding iPhone unit data was

 3   because “iPhone units are going to start going negative . . . [and] it’s easier to talk about great

 4   things and not show the details of things that aren’t going so great.” Instead, Defendants

 5   Maestri and Cook each insisted that the revenue and profit margin guidance being provided that

 6   day was all investors should focus on—maintaining that demand was still strong for Apple’s

 7   more expensive iPhone offerings, stating in pertinent part:

 8                  Maestri: Given the rationale on why we do not believe that
                    providing unit sales is particularly relevant for our company at
 9                  this point, I can reassure you that it is our objective to grow unit
                    sales for every product category that we have. But as I said earlier,
10                  a unit of sale is less relevant today than it was in the past. To give
                    you an example, the unit sales of iPhone at the top end of the line
11                  have been very strong during the September quarter. And that’s
                    very important because we are attracting customers to the most
12                  recent technologies and features and innovation that we bring
                    into the lineup, but you don’t necessarily see that in the number
13                  that is reported. And so therefore, we will – as I said, we’ll provide
                    the qualitative commentary when it is important and relevant, but
14                  at the end of the day, we make our decisions to – from a financial
                    standpoint, to try and optimize our revenue and our gross margin
15                  dollars. And that, we think, is the focus that is in the best interest
                    of our investors.
16
                    Cook: Jim, let me just add a couple things to that for color. Our
17                  installed base is growing at double digit, and so there’s no – and
                    that’s probably a much more significant metric for us from an
18                  ecosystem point of view and customer loyalty, et cetera. The
                    second thing is this is a little bit like if you go to the market and
19                  you push your cart up to the cashier and she says or he says, “How
                    many units you have in there?,” it sort of – it doesn’t matter a lot
20                  how many units there are in there in terms of the overall value of
                    what’s in the cart.
21
            57.     In an interview with Reuters that same day, Defendant Cook reiterated the four
22
     factors which led Defendants to issue light revenue guidance for the first fiscal quarter 2019
23
     discussed above. Defendant Cook stressed to Reuters, however, that the Company was happy
24
     with its performance in China.
25
            58.     Each of Defendants’ statements set forth in ¶¶ 47–57 was materially false and
26
     misleading because each of the Defendants knew and failed to disclose or deliberately
27
     disregarded:
28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                           18
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 20 of 35



 1                  (a)     that the Company’s replacement battery program during 2018 (enacted as

 2   a direct and primary response to the Company’s intentional phone throttling during 2017) was

 3   negatively impacting iPhone sales;

 4                  (b)     that the U.S.-China trade war, declining Chinese economy, and strength of

 5   the U.S. dollar had negatively impacted demand for iPhones and Apple’s pricing power in

 6   Greater China, one of Apple’s most important growth markets;

 7                  (c)     the decision to withhold iPhone unit sales was designed to conceal

 8   declining sales; and

 9                  (d)     as a result of the foregoing, Defendants lacked a reasonable basis in fact

10   when issuing the Company’s revenue outlook for its first fiscal quarter 2019 and/or making the

11   related statements concerning demand for its products, as Apple’s business metrics and financial

12   prospects were not as strong as defendants had led the market to believe.

13                                     THE TRUTH IS REVEALED
14          59.     On January 2, 2019 after the close of trading, Apple disclosed the true state of its

15   declining iPhone sales. For the first time in 15 years, Apple slashed its prior quarterly revenue

16   forecast for the already complete first fiscal quarter 2019 ended December 29, 2018 amid falling

17   iPhone sales. In a “Letter from Tim Cook to Apple Investors,” released after the close of trading

18   that night, Apple disclosed that its revenues for its first fiscal quarter 2019 were only $84 billion,
19   far below the already-disappointing guidance range of $89 billion to $93 billion the Company

20   had announced just eight weeks earlier on November 1, 2018. Discussing why Apple had

21   experienced what was characterized as “fewer iPhone upgrades than [it] had anticipated,” the

22   Letter blamed the discounted battery replacement program as well as sales in China, stating in

23   pertinent part as follows:

24

25

26

27

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                            19
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 21 of 35



 1                  Emerging Market Challenges
 2                  While we anticipated some challenges in key emerging markets,
                    we did not foresee the magnitude of the economic deceleration,
 3                  particularly in Greater China. In fact, most of our revenue
                    shortfall to our guidance, and over 100 percent of our year-over-
 4                  year worldwide revenue decline, occurred in Greater China
                    across iPhone, Mac and iPad.
 5
                    China’s economy began to slow in the second half of 2018. The
 6                  government-reported GDP growth during the September quarter
                    was the second lowest in the last 25 years. We believe the
 7                  economic environment in China has been further impacted by
                    rising trade tensions with the United States. As the climate of
 8                  mounting uncertainty weighed on financial markets, the effects
                    appeared to reach consumers as well, with traffic to our retail
 9                  stores and our channel partners in China declining as the quarter
                    progressed. And market data has shown that the contraction in
10                  Greater China’s smartphone market has been particularly sharp.
11                                                 ***
12                  iPhone
13                  Lower than anticipated iPhone revenue, primarily in Greater
                    China, accounts for all of our revenue shortfall to our guidance
14                  and for much more than our entire year-over-year revenue decline.
                    In fact, categories outside of iPhone (Services, Mac, iPad,
15                  Wearables/Home/Accessories) combined to grow almost 19
                    percent year-over-year.
16
                    While Greater China and other emerging markets accounted for the
17                  vast majority of the year-over-year iPhone revenue decline, in
                    some developed markets, iPhone upgrades also were not as
18                  strong as we thought they would be. While macroeconomic
                    challenges in some markets were a key contributor to this trend, we
19                  believe there are other factors broadly impacting our iPhone
                    performance, including consumers adapting to a world with fewer
20                  carrier subsidies, US dollar strength-related price increases, and
                    some customers taking advantage of significantly reduced
21                  pricing for iPhone battery replacements.
22          60.     Though Apple did not conduct a conference call on January 2, 2019, defendant

23   Cook appeared on CNBC. Discussing the reference to “rising trade tensions” in the Letter,

24   defendant Cook expressly stated in pertinent part that:

25                  [A]s we look at what’s going on in China – it’s clear that the
                    economy begins to slow there for the second half. And what I
26                  believe to be the case is the trade tensions between the United
                    States and China put additional pressure on their economy. And so
27                  we saw, as the quarter went on, things like traffic in our retail
                    stores, traffic in our channel partner’s stores, the reports of the
28                  smartphone industry contracting, particularly bad in November—I

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                      20
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 22 of 35



 1                  haven’t seen the December number yet, but I would guess that
                    would[n’t] be good either. And so that’s what we’ve seen.
 2
                                                    ***
 3
                    [M]y sense is the much larger issue is the slowing of the economy
 4                  and then this – the trade tension that’s further pressured.

 5          61.     Defendant Cook also emphasized the negative impact the battery replacement

 6   program had had on the pace of phone replacements during 1Q19, stating in pertinent part:

 7                  [S]ort of in addition to those two things, we’ve started a program
                    worldwide where we dramatically lowered the battery replacement
 8                  price. And so we have sort of a collection of items going on, some
                    that are macroeconomic and some that are Apple specific . . . .
 9
            62.     On this news, the price of Apple stock fell precipitously by more than $15 per
10
     share, or more than 9 percent, closing at $142.19 per share on January 3, 2019, on unusually high
11
     volume of more than 91.1 million shares traded, the highest one-day trading volume experienced
12
     by the Company in nearly two years.
13
                                POST-CLASS PERIOD REVELATIONS
14
            63.     On January 3, 2019, Yahoo Finance published an article, entitled “Apple’s mind-
15
     blowing warning means CEO Tim Cook now has a major credibility problem,” stating that
16
     “Apple CEO Tim Cook and his management team should read the coverage of their mind-
17
     blowing warning to every investor on the planet on Apple News and then ask: ‘Should investors
18
     trust us right now? And, how can we regain that trust.’” The article highlighted how Apple’s
19
     investors were duped, stating in pertinent part as follows:
20
                    They failed to keep it real with investors on what they were seeing
21                  in iPhone demand data late in 2018. Simply no longer providing
                    unit sales data wasn’t enough of a signal to investors that
22                  something was wrong, bottom line.
23                  As a result, Apple’s stock could be “broken” until credibility is
                    restored. “Apple’s stock is now at a crossroads. Some investors
24                  will consider the stock broken and never reward it with a “proper”
                    multiple, but we’ve followed the company long enough to know
25                  there is cyclicality in the market’s relationship with Apple,”
                    cautions long-time Apple analyst Gene Munster of Loup Ventures.
26
                    A poor job done with guidance.
27
                    Apple said in a filing released after market close Wednesday that it
28                  now sees first quarter revenue of about $84 billion. It previously

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                          21
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 23 of 35



 1                  anticipated $89 billion to $91 billion. In the filing, Cook attributed
                    the reduced guidance to weakness in emerging markets and in
 2                  Greater China as well as supply constraints on new products. Cook
                    also hinted strongly that Apple felt resistance from consumers to
 3                  the new $1,000 plus iPhone XS line.

 4          64.     ZDNet’s Adrian Kingsley-Hughes surmised in a January 4, 2019 report, entitled

 5   “This is why Apple doesn’t want you fixing your smartphone,” that “[a]midst all the finger-

 6   pointing associated [with] the sudden and unexpected profits warning from Apple was a

 7   revelation about how much the company relies on premature obsolescence to drive sales.”

 8          65.     Kingsley-Hughes’ report further stated that: “First, and perhaps most significant is

 9   this – How many iPhones does Apple sell to people simply because the battery in their existing

10   iPhone is worn? Over the years there’s been a great deal of chatter around the subject of

11   ‘planned obsolescence,’ and here we have Apple essentially confirming that this is indeed part
12   of the business model.” His report concluded: “At this point, it’s worth pointing out that if
13   indeed the battery replacement program was a significant factor in the profits warning, Apple
14   only has itself to blame for throttling iPhones in the first place.”
15          66.     On January 29, 2019, Apple held a conference call with analysts and investors to

16   discuss the Company’s fiscal first quarter 2019 results ended December 29, 2018. On the call,

17   Defendant Cook again attributed the drop off in iPhone sales, in part, to the Company’s battery

18   replacement program, stating in pertinent part:
19                  Now our customers are holding on to their older iPhones a bit
                    longer than in the past. When you pair this with the
20                  macroeconomic factors, particularly in emerging markets, it
                    resulted in iPhone revenue that was down 15% from last year.
21                  Our iPhone results accounted for significantly more than our entire
                    year-over-year revenue decline. In fact, outside of iPhone, our
22                  business grew strongly by 19%.

23                  Third, our battery replacement program. For millions of
                    customers, we made it inexpensive and efficient to replace the
24                  battery and hold onto their existing iPhones a bit longer. Some
                    people have suggested that we shouldn't have done this because of
25                  the potential impact on upgrades, but we strongly believe it was the
                    right thing to do for our customers.
26

27

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                          22
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 24 of 35



 1                        APPLICATION OF PRESUMPTION OF RELIANCE:
                                   FRAUD ON THE MARKET
 2
            67.     Plaintiff will rely upon the presumption of reliance established by the fraud on the
 3
     market doctrine in that, among other things:
 4
                    (a)     Defendants made public misrepresentations or failed to disclose material
 5
     facts during the Class Period;
 6
                    (b)     The omissions and misrepresentations were material;
 7
                    (c)     Apple securities traded in an efficient market;
 8
                    (d)     The misrepresentations alleged would tend to induce a reasonable investor
 9
     to misjudge the value of Apple common stock; and
10
                    (e)     Plaintiff and other members of the Class (as defined below) purchased or
11
     otherwise acquired Apple securities between the time defendants misrepresented or failed to
12
     disclose material facts and the time the true facts were disclosed, without knowledge of the
13
     misrepresented or omitted facts.
14
            68.     At all relevant times, the market for Apple securities was efficient for the
15
     following reasons, among others:
16
                    (a)     As a regulated issuer, Apple filed periodic public reports with the SEC;
17
     and
18
                    (b)     Apple regularly communicated with public investors via established
19
     market communication mechanisms, including through the regular disseminations of press
20
     releases on the major news wire services and through other wide-ranging public disclosures, such
21
     as communications with the financial press, securities analysts, and other similar reporting
22
     services.
23
                                 LOSS CAUSATION/ECONOMIC LOSS
24
            69.     During the Class Period, as detailed herein, Defendants made false and
25
     misleading statements and engaged in a scheme to deceive the market and a course of conduct
26
     that artificially inflated the price of Apple securities and operated as a fraud or deceit on those
27
     who purchased or otherwise acquired Apple securities during the Class Period. As Defendants’
28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                            23
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 25 of 35



 1   misrepresentations and fraudulent conduct became apparent to the market, the price of Apple

 2   securities fell precipitously, as the prior artificial inflation came out of the price. As a result of

 3   their purchases or other acquisitions of Apple securities during the Class Period, plaintiff and

 4   other members of the Class suffered economic loss, i.e., damages, under the federal securities

 5   laws.

 6           70.     On February 1, 2018, Defendants surprised the market by announcing relatively

 7   flat iPhone sales guidance. When questioned as to whether the battery replacement program had

 8   caused the flattened sales guidance by elongating iPhone upgrade cycles, Defendants stated that

 9   they “did not consider in any way, shape, or form, what [battery replacements] would do to

10   upgrade rates.” Analysts, however, forecasted an elongated sales cycle caused by what would be

11   known as “Batterygate.” In light of this lower-than-expected guidance, Apple stock fell $7.28 on

12   February 2, 2018, and continued to fall $4.01 of the following trading day, closing at $156.49 on

13   February 5, 2018, representing a total decline of approximately 7 percent.

14           71.     On April 20, 2018 an analyst at Morgan Stanley predicted that Apple’s iPhone

15   sales would fall nearly 10 million below Wall Street forecasts. On that same date, an analyst at

16   Mirabaud predicted that the iPhone X would likely be discontinued within 2018 due to, in part, a

17   decline in orders. On this news, the price of Apple common stock fell $7.08, or 4 percent, to

18   close at $165.72 on April 20, 2018.
19           72.     On May 1, 2018 the Company released its financial results for its second fiscal

20   quarter 2018 ended March 30, 2018. In the accompanying press release, Defendant Cook was

21   quoted touting the Company’s “best March quarter ever, with strong revenue growth in
22   iPhone . . . .” Additionally, the Company issued revenue guidance between $51.5 billion and
23   $53.5 billion for the following quarter. Notwithstanding Defendants’ positive outlook, however,

24   iPhone sequential sales growth was down 32 percent. On that same date, Defendants held a
25   conference call with analysts and investors to discuss Apple’s financial results and strong iPhone

26   demand.

27

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                              24
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 26 of 35



 1           73.    Due to Defendant’s failure to disclose that the replacement battery program had

 2   begun to cannibalize iPhones unit sales, they were able to assuage potential investor concern and

 3   buoy the price of Apple common stock. Specifically, on May 1, 2018, by touting continued

 4   demand for the iPhone Defendants were able to inflate the price of Apple stock by $7.47, or 4.4

 5   percent, closing at $176.57 on May 2, 2018.

 6           74.    On July 31, 2018, Apple released its financial results for its third fiscal quarter

 7   2018 ended June 30, 2018. In the accompanying press release, Defendant Cook was quoted

 8   touting the Company’s results, which were “driven by continued strong sales of iPhone,
 9   Services, and Wearables . . . .” Notwithstanding these results, Apple again reported sequential

10   declines in iPhone sales, this time by 21 percent. Finally, the Company issued revenue guidance
11   of $60 to $62 billion for the following quarter. On that same date, Defendants held a conference

12   call with analysts and investors during which Defendant Cook first assured investors that there

13   was no cause for alarm due to the enormity and health of the smartphone market, and again

14   stated that the Company was not analyzing any potential impact related to the battery

15   replacement program. Defendant Cook also discussed the ongoing tariffs imposed on China by

16   the U.S. during 2018, stating that “none of [Apple’s] products were directly affected by the
17   tariffs.”
18           75.    Due to Defendant’s failure to disclose that the replacement battery program had
19   begun to cannibalize iPhones unit sales, and that the declining Chinese economy was leading to

20   slower sales growth in Greater China they were able to assuage potential investor concern and

21   buoy the price of Apple common stock. Specifically, based on Defendants’ omission of these

22   adverse materials facts on August 1, 2018, they were able to inflate the price of Apple stock by

23   $17.10, or 9 percent, closing at $207.39 on August 2, 2018.

24           76.    On October 24, 2018, the Italian regulators, who had been investigating Apple,

25   fined the Company €5 million, finding that Apple had “implemented dishonest commercial

26   practices” by implementing the iPhone slowdowns, which ultimately pressured consumers to

27   prematurely replace their devices. Apple was fined an additional €5 million for failing to give

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                           25
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 27 of 35



 1   consumers basic information about the batteries in the iPhones, such as the average lifespan and

 2   replacement procedures. On this news, the price of Apple stock fell $7.64 per share, or 3.4

 3   percent, to close at $215.09 on October 24, 2018.

 4           77.     On November 2, 2018, following the disappointing sales forecast for the holiday

 5   season, the market reacted negatively. For example, on that date an analyst at Bank of America

 6   Merrill Lynch downgraded Apple from “buy” to “neutral” and lowered the price target of Apple

 7   stock. Of the reasons cited for the downgrade, the analyst included slower revenue growth in

 8   China, guidance reflecting weaker-than-expected iPhone sales, weaker growth in emerging

 9   markets, as well as the Company’s decision to withhold unit sales. On this date, the price of

10   Apple stock dropped $14.74 or 6.6 percent, to close at $207.48 on November 2, 2018.

11           78.     On November 5, 2018 an analyst at Rosenblatt Securities also downgraded Apple

12   stock and lowered price targets due to the disappointing guidance. On this date, the price of

13   Apple stock fell $5.89, or 3 percent, closing at $201.59 on November 5, 2018. In total, Apple

14   stock fell for a total of $20.63, or 9.3 percent.

15           79.     On November 14, 2018 an analyst at Guggenheim downgraded Apple stock from

16   “buy” to “neutral” under the belief that iPhone unit sales would drop substantially in the

17   Company’s fiscal year 2019. That analyst stated, in pertinent part:

18                   Over the past 10 years, Apple’s iPhone ASP has increased a
                     dramatic + $220, or 40%, reflecting its growing value to both
19                   consumer and business markets, but nearly HALF of all that just
                     came in FY18 alone, making a period of digestion now likely.
20
                                                         ***
21
                     [W]e now estimate iPhone units (down) 5% Y/Y in FY19 vs. flat
22                   Y/Y in FY18, BUT unlike last year, do NOT see ASP increases
                     providing enough offset, with our forecast that blended iPhone
23                   ASPs increase only 3% Y/Y.

24   On this news, the price of Apple stock fell $9.43 or 5 percent, to close at $186.80 on November

25   14, 2018.

26           80.     On November 19, 2018, Apple announced it had drastically cut production orders

27   for its iPhone XR, XS, and XS Max models. Specifically, the Company slashed production of

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                          26
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 28 of 35



 1   one third of its order, or approximately 70 million units. On this news, the price of Apple stock
 2   fell $7.67 or 4 percent, closing at $185.86 on November 19, 2018. The stock continued to fall by

 3   $8.88 the following day, closing at $176.98 the following day. Together, Apple stock fell $16.55

 4   or 8.5 percent over the two trading sessions.

 5          81.     On January 2, 2019 after the close of trading, Apple disclosed the true state of its

 6   declining iPhone sales. For the first time in 15 years, Apple slashed its prior quarterly revenue

 7   forecast for the already complete first fiscal quarter 2019 ended December 29, 2018 amid falling

 8   iPhone sales. In a “Letter from Tim Cook to Apple Investors,” released after the close of trading

 9   that night, Apple disclosed that its revenues for its first fiscal quarter 2019 were only $84 billion,

10   far below the already-disappointing guidance range of $89 billion to $93 billion the Company

11   had announced just eight weeks earlier on November 1, 2018. Discussing why Apple had

12   experienced what was characterized as “fewer iPhone upgrades than [it] had anticipated,” the

13   Letter blamed the discounted battery replacement program as well as sales in China. On this

14   news, the price of Apple stock fell precipitously by more than $15 per share, or approximately 9

15   percent, closing at $142.19 per share on January 3, 2019 on unusually heavy trading volume.

16                                  CLASS ACTION ALLEGATIONS
17          82.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

18   Procedure 23(a) and (b)(3) on behalf of a class consisting of all those who purchased or
19   otherwise acquired Apple securities during the Class Period (the “Class”). Excluded from the

20   Class are: Defendants; the officers and directors of the Company during the Class Period (the

21   “Excluded D&Os”); members of Defendants’ and the Excluded D&Os’ immediate families; the

22   subsidiaries and affiliates of the Company, including the Company’s employee retirement and

23   benefit plan(s) and their participants or beneficiaries, to the extent they made purchases through

24   such plan(s); and any entity in which Defendants or the Excluded D&Os have or had a

25   controlling interest; and the legal representatives, heirs, successors or assigns of any excluded

26   person or entity.

27

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                            27
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 29 of 35



 1           83.       The members of the Class are so numerous that joinder of all members is

 2   impracticable. Throughout the Class Period, Apple securities were actively traded on the

 3   NASDAQ. While the exact number of Class members is unknown to plaintiff at this time and

 4   can only be ascertained through appropriate discovery, plaintiff believes that there are hundreds

 5   of thousands of members in the proposed Class. Record owners and other members of the Class

 6   may be identified from records maintained by Apple and/or its transfer agent and may be notified

 7   of the pendency of this action by mail, using the form of notice similar to that customarily used

 8   in securities class actions.

 9           84.       Plaintiff’s claims are typical of the claims of the members of the Class as all

10   members of the Class are similarly affected by defendants’ wrongful conduct in violation of

11   federal law that is complained of herein.

12           85.       Plaintiff will fairly and adequately protect the interests of the members of the

13   Class and has retained counsel competent and experienced in class and securities litigation.

14           86.       Common questions of law and fact exist as to all members of the Class and

15   predominate over any questions solely affecting individual members of the Class. Among the

16   questions of law and fact common to the Class are:

17                     (a)    whether the Exchange Act was violated by defendants as alleged herein;

18                     (b)    whether statements made by defendants misrepresented material facts
19   about the business and prospects of Apple; and

20                     (c)    to what extent the members of the Class have sustained damages and the

21   proper measure of damages.

22           87.       A class action is superior to all other available methods for the fair and efficient

23   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

24   the damages suffered by individual Class members may be relatively small, the expense and

25   burden of individual litigation make it impossible for members of the Class to individually

26   redress the wrongs done to them. There will be no difficulty in the management of this action as

27   a class action.

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                               28
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 30 of 35



 1                                                COUNT I
 2                    For Violation of § 10(b) of the Exchange Act and Rule 10b-5
                                         Against All Defendants
 3
            88.      Plaintiff repeats and realleges each and every allegation contained in the
 4
     foregoing paragraphs as if fully set forth herein.
 5
            89.      During the Class Period, Defendants disseminated or approved the false
 6
     statements specified above, which they knew or deliberately disregarded were misleading in that
 7
     they contained misrepresentations and failed to disclose material facts necessary in order to make
 8
     the statements made, in light of the circumstances under which they were made, not misleading.
 9
            90.      Defendants violated § 10(b) of the Exchange Act and Rule 10b-5 in that they:
10
     (a) employed devices, schemes, and artifices to defraud; (b) made untrue statements of material
11
     fact or omitted to state material facts necessary in order to make the statements made, in light of
12
     the circumstances under which they were made, not misleading; or (c) engaged in acts, practices,
13
     and a course of business that operated as a fraud or deceit upon Plaintiff and others similarly
14
     situated in connection with their purchases or other acquisitions of Apple securities during the
15
     Class Period.
16
            91.      Plaintiff and the Class have suffered damages in that, in reliance on the integrity
17
     of the market, they paid artificially inflated prices for Apple securities. Plaintiff and the Class
18
     would not have purchased Apple securities at the prices they paid, or at all, if they had been
19
     aware that the market prices had been artificially and falsely inflated by defendants’ misleading
20
     statements.
21
                                                  COUNT II
22
                               For Violation of § 20(a) of the Exchange Act
23                                       Against All Defendants
24          92.      Plaintiff repeats and realleges each and every allegation contained in the

25   foregoing paragraphs as if fully set forth herein.

26          93.      The Individual Defendants acted as controlling persons of Apple within the

27   meaning of § 20(a) of the Exchange Act. By reason of their positions with the Company, and

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                            29
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 31 of 35



 1   their ownership of Apple common stock, the Individual Defendants had the power and authority

 2   to cause Apple to engage in the wrongful conduct complained of herein. Apple controlled the

 3   Individual Defendants and all of its employees. By reason of such conduct, Defendants are

 4   liable pursuant to § 20(a) of the Exchange Act.

 5                                         PRAYER FOR RELIEF
 6            WHEREFORE, plaintiff prays for relief and judgment as follows:

 7            A.     Determining that this action is a proper class action, designating plaintiff as Lead

 8   Plaintiff and certifying plaintiff as a Class representative under Rule 23 of the Federal Rules of

 9   Civil Procedure and plaintiff’s counsel as Lead Counsel;

10            B.     Awarding compensatory damages in favor of plaintiff and the other Class

11   members against all defendants, jointly and severally, for all damages sustained as a result of

12   defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

13            C.     Awarding plaintiff and the Class their reasonable costs and expenses incurred in

14   this action, including counsel fees and expert fees; and

15            D.     Awarding such equitable/injunctive or other relief as deemed appropriate by the

16   Court.

17                                             JURY DEMAND
18            Plaintiff demands a trial by jury.
19
     DATED: May 24, 2019                           Respectfully submitted,
20
                                                   /s/ Christopher J. Keller
21                                                 LABATON SUCHAROW LLP
                                                   Christopher J. Keller (pro hac vice pending)
22                                                 Eric J. Belfi (pro hac vice pending)
                                                   Francis P. McConville (pro hac vice pending)
23                                                 140 Broadway
                                                   New York, New York 10005
24                                                 Telephone: (212) 907-0700
                                                   Facsimile: (212) 818-0477
25                                                 ckeller@labaton.com
                                                   ebelfi@labaton.com
26                                                 fmcconville@labaton.com

27                                                 Counsel for Plaintiff
                                                   Steamfitters Local 449 Pension Plan
28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                                            30
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 32 of 35



 1                                                James M. Wagstaffe (#95535)
                                                  Frank Busch (#258288)
 2                                                WAGSTAFFE, VON LOEWENFELDT,
                                                  BUSCH & RADWICK LLP
 3                                                100 Pine Street, Suite 725
                                                  San Francisco, California 94111
 4                                                Telephone: (415) 357-8900
                                                  Facsimile: (415) 357-8910
 5                                                wagstaffe@wvbrlaw.com
                                                  busch@wvbrlaw.com
 6
                                                  Liaison Counsel for Plaintiff
 7                                                Steamfitters Local 449 Pension Plan

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS                             31
      Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 33 of 35



 1                                    CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on May 24, 2019, I was authorized to electronically file the

 3   foregoing with the Clerk of Court using the CM/ECF system, which will send a Notice of

 4   Electronic Filing to all counsel of record.

 5                                                            /s/ Frank Busch
                                                              Frank Busch
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 34 of 35
Case 4:19-cv-02891-YGR Document 1 Filed 05/24/19 Page 35 of 35
